DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II (i.e., claims 16-20) in the reply filed on 11/16/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jiang et al. ("Embedded Slanted Grating for Vertical Coupling Between Fibers and Silicon- on-Insulator Planar Waveguides", IEEE Photonics Technology Letters, IEEE Service Center, Vol. 17, No. 9, September 1, 2005, pages 1884-1886.; “Jiang”; provided with this Office action) in view of Nagasaka et al. (US 20040022487; “Nagasaka”) with obviousness evidenced by Okayama (US 20100092128).
	First of all, it is noted that Jiang teaches the slanted/sloped grating included in a waveguide (WG) as shown in Jiang fig. 1 (reproduced below for convenience; see the Si grating/WG shown in Si layer of Jiang fig. 1).  Another element, besides the collar limitations, that Jiang does not show is the substrate below the SiO2 cladding layer (see Jiang fig. 1 below).
However, Jiang does teach that the grating waveguide of Jiang fig. 1 is SOI (e.g., see Jiang Abstract) and  it was well-known for the SiO2 layer (shown in Jiang fig. 1) to be a buried oxide (BOX) layer at least as evidenced by Okayama (e.g., Okayama ¶ 0030;  SiO2 layer {Okayama fig. 2} is buried/sandwiched between single crystalline silicon base/substrate 23 and a single crystalline silicon film 19a/13a  in a conventional SOI arrangement; Okayama fig. 2, ¶ 0030). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in Jiang fig. 1, for the SiO2 layer, immediately below the Si core/grating layer, to be a buried oxide (BOX) layer and thus have a layer of crystalline Si below the said SiO2 layer in Jiang fig. 1. 
	
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to provide Si below the said SiO2 layer in Jiang fig. 1 in order to conform to standard SOI (silicon-on-insulator) design and thus produce a reliable product based on standard SOI production/design methods {at least as demonstrated/evidenced by Okayama fig. 2, ¶ 0030}.	







Jiang fig. 1:

    PNG
    media_image1.png
    618
    911
    media_image1.png
    Greyscale

	So, based on the above reasoning, it is clear that Jiang renders as obvious an integrated photonic structure (see Jiang fig. 1 above), comprising: a substrate (it is clearly obvious to provide an Si substrate below what is shown in Jiang fig. 1 based on the above obviousness evidenced by Okayama); a waveguide (e.g., see the Si grating/WG shown in Si layer Jiang fig. 1) disposed over the substrate (it is clearly obvious to provide an Si substrate below what is shown in Jiang fig. 1 based on the above obviousness evidenced by Okayama); the waveguide including a sloped (e.g., see the Si grating/WG shown in Si layer Jiang fig. 1)  grating coupler (e.g., see the Si grating/WG shown in Si layer of Jiang fig. 1; the grating/WG is clearly is sloped due to the slanted/sloped grating of the Si WG layer)  configured to redirect light into or out of the waveguide core (e.g., see the Si grating/WG shown in Si layer Jiang fig. 1; this Si WG/grating layer is the core layer of the WG which also has an upper cladding above the Si WG/grating layer and a lower cladding of SiO2 having a refractive index {RI} of 1.44 below the Si WG/core/grating layer)  in a direction normal to a planar upper surface (e.g.,. Jiang fig. 1 shows light being redirected from an optical fiber {OF} core to the Si WG/core via the sloped WG grating in the Si WG core; the reciprocal nature of gratings and WGs also allows for light to be coupled in the opposite direction to what is shown in Jiang fig. 1; thus the 90 degree directional change includes a direction normal to the planar upper surface) of the integrated photonic structure (e.g., Jiang fig. 1); and an OF (e.g., Jiang fig. 1 shows light being redirected from an optical fiber {OF} core to the Si WG/core via the sloped WG grating in the Si WG core) disposed over the planar upper surface (e.g., Jiang fig. 1) of the integrated photonic structure (e.g., Jiang fig. 1) and vertically aligned with the sloped grating coupler (e.g., Jiang fig. 1), the OF having a planar end and the OF being vertically aligned with the sloped grating coupler.
	Jiang does not show a collar surrounding the OF and the OF’s planar end such that the collar disposed over the planar upper surface of the integrated photonic structure and vertically aligned with the sloped grating coupler, the collar configured to surround a planar end of an optical fiber and vertically align the optical fiber with the sloped grating coupler.
	Nagasaka teaches a collar 137/137a surrounding the OF 203 and the OF’s 203’s planar end (e.g., fig. 3) such that the collar 137/137a  disposed over the planar upper surface of the integrated photonic structure 131/132/133/134 and vertically aligned with the  light emitter/receiver 133/134 (e.g., fig. 3 rotated 90 degrees counterclockwise), the collar 137/137a  configured to surround a planar end of an optical fiber 203 and vertically align the optical fiber 203 with the light emitter/receiver 133/134.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references because both Jiang and Nagasaka involve aligning an optical fiber having a planar end with an integrated photonic structure that can emit/receive light such that the OF planar end is parallel to a major planar surface of the integrated photonic structure.  
Furthermore,  Jiang and Nagasaka are combined by taking the technology of Jiang which renders as obvious an integrated photonic structure, comprising: a substrate; a waveguide disposed over the substrate; the waveguide including a sloped grating coupler configured to redirect light into or out of the waveguide core in a direction normal to a planar upper surface of the integrated photonic structure and an OF planar end coupled to the planar upper surface in order for the OF to emit/receive light to/from the integrated photonic structure (e.g., Jiang fig. 1) and further wherein the Si WG/grating layer is the core layer of the WG which also has an upper cladding above the Si WG/grating layer (having a planar upper surface) and a lower cladding of SiO2 and applying to it the collar/sleeve/socket used to hold and stably align the OF by adhering [adhering via adhesive 138 is taught by Nagasaka at ¶s 0021, 0098, 0103, 0121; figs. 3, 5(e), 6(b)] the collar to a major planar surface of the integrated photonic structure (IPS) such that light can be efficiently coupled due to the proper location of the collar that is adhered [adhering via adhesive 138 is taught by Nagasaka at ¶s 0021, 0098, 0103, 0121; figs. 3, 5(e), 6(b)] to the major planar surface of the IPS such that  the collar is disposed over the planar upper surface of the IPS wherein the collar is configured to surround a planar end of an optical fiber and vertically align the optical fiber with the light emitter/receiver of the integrated photonic structure technology of Nagasaka to obtain the instant invention of an integrated photonic structure, comprising: a substrate; a waveguide disposed over the substrate; the waveguide including a sloped grating coupler configured to redirect light into or out of the waveguide core in a direction normal (i.e., 90 degrees) to a planar upper surface of the integrated photonic structure and an OF planar end coupled to the planar upper surface in order for the OF to emit/receive light to/from the integrated photonic structure wherein the OF is efficiently placed in a collar/sleeve that provides alignment of the OF with the integrated photonic structure such that efficient optical coupling between the sloped grating and optical fiber occurs (through a 90 degree angle provided at the sloped grating); wherein the collar is configured to surround a planar end of an optical fiber and vertically align the optical fiber with the sloped grating coupler and further wherein the Si WG/grating layer is the core layer of the WG which also has an upper cladding above the Si WG/grating layer (the upper cladding having a planar upper surface which serves as the planar upper surface of the IPS) and a lower cladding of SiO2; wherein and the collar is disposed over the planar upper surface of the IPS; the collar is used to hold and stably align the OF by adhering the collar to a major planar surface (“planar upper surface”) of the IPS such that light can be efficiently coupled due to the proper location of the collar that is adhered via adhesive to the planar upper surface of the IPS.
Thus claim 16 is clearly rendered as obvious by the Jiang and Nagasaka combination (“Jiang-Nagasaka” ) and is therefore rejected.  
Moreover, claim 20 is also rejected via the above rejection of claim 16 at least since the above Jiang-Nagasaka rejection of claim 16 already addresses claim 20’s additional limitations of a lower cladding, upper cladding, adhered/adhering, and 90 degrees.
Thus claim 20 is rejected.
	Regarding claim 17, Jiang-Nagasaka renders as obvious the integrated photonic structure of claim 16 (see above), wherein the sloped grating coupler comprises spaced grooves in a sloped portion of the waveguide (e.g., Jiang fig. 1).
Thus claim 17 is rejected.
	Regarding claim 18, Jiang-Nagasaka renders as obvious the integrated photonic structure of claim 16 (see above), wherein the sloped grating coupler has a slope angle configured to redirect the light through a redirection angle of about 90 degrees. (e.g., Jiang fig. 1).
Thus claim 18 is rejected.
	Regarding claim 19, Jiang-Nagasaka renders as obvious the integrated photonic structure of claim 16 (see above), further comprising the optical fiber and a layer of adhesive [adhering via adhesive 138 is taught by Nagasaka at ¶s 0021, 0098, 0103, 0121; figs. 3, 5(e), 6(b)] attaching the planar end of the optical fiber to the upper planar surface of the integrated photonic structure within the collar (e.g., Jiang fig. 1; it is noted that the above limitation does not say “directly attaching”; the adhesive 138 of Jiang-Nagasaka at least indirectly attaches the planar end of the optical fiber to the upper planar surface of the integrated photonic structure within the collar; when viewing Nagasaka fig. 3 rotated counterclockwise 90 degrees most of the IPS upper surface is within the boundaries of the collar, {when viewed from left to right, for example} lower surface that is adhered to the said upper surface; at least in this way, the upper planar surface of the integrated photonic structure is within the collar).
Thus claim 19 is rejected.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874